DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason(s) for Allowance
The amendments to the claims from 12/11/2020 provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention,  particularly determining, when a predetermined first condition is satisfied, whether at least one of a second condition or a third condition related to a pop-up in a first form displayed through a vehicle display from a time point of ignition off is satisfied; and setting at least one of a plurality of first pop-up requests corresponding to the pop-up in the first form to a second pop-up request corresponding to a pop-up in a second form output during ignition on when the second condition or the third condition is satisfied according to a result of the determination, wherein whether the second condition is satisfied is determined in consideration of a number of first pop-up requests expected at the time point of ignition off, and wherein whether the third condition is satisfied is determined in consideration of the number of first pop-up requests for each type which are not displayed as pop-ups in the first form after ignition off from among previously generated first pop-up requests for each type, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	EP 0999087 A2; , displaying user selectable functional keys when a vehicle is detected to be in a parked state. 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684